In a negligence action to recover damages for personal injury, plaintiff appeals from a judgment of the Supreme Court, Suffolk County, entered December 6, 1963 after a jury trial, which dismissed the complaint on the merits at the end of the plaintiff’s proof, for failure to establish a prima facie ease of negligence against the defendant. Judgment affirmed, without costs. Plaintiff, a garbage collector, was injured at defendant’s garbage dump when a can flew through the air and struck him, resulting in the loss of an eye. Our examination of the record discloses no credible proof as to whether the can came from above the ground or from the garbage pit. Under the circumstances, the trial court was justified in dismissing the complaint at the end of plaintiff’s case. Ughetta, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.